1
2
3
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                     NORTHERN DISTRICT OF CALIFORNIA
10
11   Scott Johnson,                             Case No. 4:18-CV-02978-HSG
12             Plaintiff,                       ORDER
13      v.
14   Motel 6 Operating L.P., a
     Delaware Limited Partnership;
15   G6 Hospitality LLC, a Delaware
     Limited Liability Company; and
16   Does 1-10,
17             Defendants.
18
19
20
21           Having read the forgoing request, it is hereby ordered that Plaintiff’s
22   counsel be granted permission to appear telephonically at the Initial Case
23   Management Conference, set for hearing on September 12, 2019 at 2:00
24   p.m. Plaintiff’s counsel shall set up the telephonic appearance through
25   Court’s call.     Counsel shall contact CourtCall at (866) 582-6878 to make
26   arrangements for the telephonic appearance.
27
28   Dated: September 6, 2019               _____________________________
                                            Hon. Haywood S. Gilliam, Jr.
                                             United States District Judge


                                            1

     Order                                                     Case: No. 4:18-CV-02978-HSG
